 
EXHIBIT 10.1


EMPLOYMENT SEPARATION
AGREEMENT AND RELEASE


This Employment Separation Agreement and Release (the “Agreement”) is made and
entered into as of this 19th day of July, 2019 (“Effective Date”) by and between
Ralph Lauren Corporation, a Delaware corporation (the “Corporation”) and Valerie
Hermann (the “Executive”).


W I T N E S S E T H:
WHEREAS, Executive and the Corporation had entered into an amended and restated
employment agreement effective April 4th, 2016, as amended effective September
22nd, 2016 (the “Employment Agreement”);
WHEREAS, the Corporation and Executive wish to set forth certain promises,
agreements, and understandings in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the legal sufficiency
of which is hereby acknowledged, and is in addition to what Executive is legally
entitled to, the Corporation and Executive do hereby agree as follows:
1.          Payments and Benefits to Executive by the Corporation.  In exchange
for agreeing to and complying with the terms of this Agreement (including,
without limitation, the release it contains in Section 6), Executive shall
receive the following consideration, which Executive acknowledges is sufficient
and in addition in the aggregate to what Executive would be legally entitled to,
and be treated in the following manner:
(a)          Executive will remain on the Corporation’s payroll and continue in
her role as an officer of the Corporation until September 30th, 2019 (the
“Termination Date”).  Executive’s employment with the Corporation will terminate
on the Termination Date.  Executive will receive Executive’s regular base
salary, less applicable withholdings, in bi-weekly installments pursuant to the
normal payroll practices of the Corporation until the Termination Date.
Executive need not report to her work location or to any Corporation work
location after August 30th, 2019, but she shall be available remotely to assist
with the transition of her responsibilities and to respond to inquiries from the
Corporation on an as-needed basis through the Termination Date.
(b)          Subject to the Executive not revoking this Agreement pursuant to
Section 16, the Corporation shall pay to Executive the amount of one million and
fifty thousand dollars ($1,050,000), less applicable withholdings, equivalent to
fifty-two (52) weeks of Executive’s base salary, with payments commencing on the
Corporation’s first payroll date following the 30th day after the Termination
Date and continuing in equal bi-weekly installments pursuant to the normal
payroll practices of the Corporation until the one year anniversary of the
Termination Date (the “Severance Period”), provided that the initial payment
shall include the base salary amounts for all payroll periods from the
Termination Date through the date of such initial payment (for purposes of
Section 409A (as defined in Section 19), Executive’s right to receive
installment payments pursuant to this Section 1 shall be treated as a right to
receive a series of separate and distinct payments).
(c)          On the first payroll pay date following the Termination Date, the
Corporation shall pay Executive a lump sum amount of one million three hundred
and twenty two thousand seven hundred and fifty dollars ($1,322,750), less
applicable withholdings.
(d)          The Corporation shall pay to Executive the Pro-Rata Annual Actual
Incentive Bonus (as that term is defined in the Employment Agreement) for the
Corporation's 2020 fiscal year, on the date that 2020 fiscal year EOAIP bonuses
are paid to other senior executives of the Corporation.
(e)          On the last business day of the Severance Period the Corporation
shall pay Executive a lump sum amount of five hundred and fourteen thousand
seven hundred and fifty dollars ($514,750), less applicable withholdings.

--------------------------------------------------------------------------------

(f)           Executive’s eligibility for participation in all benefit plans of
the Corporation will cease as of the Termination Date, except for Executive’s
right to group medical and dental coverage pursuant to COBRA or as otherwise
expressly set forth in this Agreement.  In this regard, during the Severance
Period, subject to the Executive’s timely election of COBRA, the Corporation
shall pay the employer’s share of the monthly premium for Executive’s group
medical and dental coverage, while Executive will be responsible for paying the
employee’s share of such monthly premium.  After the Severance Period, Executive
will be solely responsible for paying the full cost of the monthly premium in
order to continue receiving group medical and dental coverage pursuant to
COBRA.  Executive’s participation in the Corporation’s group medical or dental
insurance plan and the Corporation’s obligation to pay the employer’s share of
the premium shall immediately cease at such time as the Executive becomes
eligible for a future employer’s or medical and/or dental insurance coverage (or
would become eligible if the Executive did not waive coverage).
(g)           Executive shall immediately vest in all time-based restricted
stock units (or other equity awards with only service-based vesting conditions)
awarded to her as of the Termination Date.  With respect to any unvested
performance share units (“PSUs”) or Performance-based Restricted Share Units
(“PRSUs”) awarded through the Termination Date, including those awarded for FY20
that shall be in the amount specified in the Employment Agreement term sheet and
granted to her pursuant to the terms of the 2010 Long Term Incentive Plan or its
successor in or around August 2019 at the same time as FY20 awards are granted
to other similarly situated executives: (1) any unvested PRSUs shall remain
outstanding and shall vest on their originally scheduled vesting dates, subject
to achievement of performance goal where applicable; and (2) any unvested PSUs
will remain outstanding and will vest at the end of the applicable performance
period based on the Corporation's actual degree of achievement of the applicable
performance goals, and all such awards (PRSUs and PSUs) will be paid in their
entirety as per the terms of the Incentive Plan as soon as practicable (but in
no event later than 30 days) after each applicable vesting date, without regard
to Executive's continued employment.  Executive shall have three months from the
Termination Date to exercise any vested stock options, unless those options
expire sooner, in which case they will expire on their originally scheduled
expiration date.
(h)          The Corporation shall pay the expenses, upon the presentation of
bills, invoices, receipts or other supporting documentation, to pack/unpack and
transport Executive and her family's household and personal goods and arrange
for one-way business class tickets for Executive and her family to travel from
the United States to either France or another country of Executive’s choosing,
as well as legal and financial advice relating to the transition of Executive’s
retirement arrangements from the United States to France or another country of
Executive’s choosing, provided that the maximum amount that the Corporation will
pay under this Section 1(g) is $300,000, and that such relocation must be
completed within six (6) months of the Effective Date.   Further, the
Corporation shall pay the legal fees and expenses, upon the presentation of
bills, invoices, receipts or other supporting documentation, which Executive
incurs in connection with this Agreement, up to a maximum amount of $10,000.
(i)          Other than the payments and benefits specifically set forth in this
Agreement, the Executive agrees that the Corporation and its subsidiaries,
affiliates and licensees do not owe the Executive any additional payments,
compensation, remuneration, bonuses, incentive payments, benefits, stock
options, warrants, restricted stock units, severance, reimbursement of expenses,
or commissions of any kind whatsoever, or other similar compensation, including
any obligations owed to Executive under any employment agreement, offer letter
or otherwise.
2.          Return of Property.  On or prior to the Termination Date, Executive
agrees to return to the Corporation any and all files or other property of the
Corporation and its subsidiaries, affiliates and licensees (said property
includes, but is not limited to, purchase orders, financial reports and
statements, projections, forecasts, balance sheets, income statements, budgets,
actual or prospective purchaser or customer lists, written proposals and
studies, plans, drawings, specifications, investor reports, books, reports to
directors, minutes, resolutions, certificates, bank account numbers, passwords,
credit cards, computers, laptops, cellular or other telephones, iPhones or other
smartphones, iPads or other tablet devices, calculators, identification and
security cards, beepers, keys, deeds, contracts, office equipment and supplies,
records, computer discs, emails and other electronic files of the Corporation,
etc.) without retaining any copies or extracts thereof.  Notwithstanding the
forgoing, Executive shall be permitted to retain her Corporation-provided
cellular phone and shall further be permitted, in

--------------------------------------------------------------------------------

accordance with the Corporation's applicable policies and procedures, including
but not limited to those related to information security, to port her assigned
cellular telephone calling number to a private plan with a carrier of her own
choosing, after which time the Corporation shall not be responsible for any
costs associated with the use of the cellular telephone or cellular telephone
number.
3.          Confidentiality of this Agreement.  Except as otherwise agreed to by
the parties in writing, Executive, Executive's agents, attorneys, heirs,
executors, administrators, affiliates and assigns agree that this Agreement, and
any and all matters concerning Executive's separation from the Corporation, will
be regarded as privileged communications between the parties, and that they will
not reveal, disseminate by publication of any sort, or release in any manner or
means this Agreement or any matters, factual or legal, concerning this Agreement
or Executive's separation to any other person or entity, except as required by
legal process (in which case, Executive agrees to forthwith provide written
notice of said legal process as set forth below prior to the production of the
requested information) or to enforce Executive's rights.  Notwithstanding the
foregoing, Executive may reveal the relevant terms of this Agreement to the
Executive's spouse, accountants and attorneys, provided that such parties agree
to be bound by the confidentiality provisions herein, and to applicable taxing
authorities. Nothing in this provision shall prohibit the Corporation from
disclosing this Agreement to the extent required by law or pursuant to
Securities and Exchange Commission ("SEC") reporting obligations. 
Notwithstanding the foregoing, in the event this Agreement is publicly filed,
the above limitation shall not include any information publicly disclosed.
4.          Obligations.
(a)          In exchange for the payments and benefits set forth in paragraph 1
herein, Executive agrees that during the Severance Period, Executive shall for
no additional compensation or benefits whatsoever be reasonably available, with
due regard to Executive's other obligations and commitments, if requested by the
Corporation upon reasonable notice to assist in transitioning Executive's former
duties and responsibilities for the Corporation.
(b)          With the exception of the duties and responsibilities set forth in
this Section 4, Executive acknowledges and agrees that Executive shall be
relieved of all duties and responsibilities for the Corporation and its
subsidiaries, affiliates and licensees as of the Termination Date, that
Executive shall not thereafter have the authority to bind the Corporation or any
of its subsidiaries, affiliates or licensees, and that Executive shall not
thereafter contact any past, current, or prospective customers, distributors,
manufacturers, partners or suppliers of the Corporation or any of its
subsidiaries, affiliates or licensees on behalf of the Corporation.  Effective
as of the Termination Date, Executive shall cease and be deemed to have resigned
from any and all titles, positions and appointments the Executive holds with the
Corporation and any of its affiliates, whether as an officer, director,
employee, trustee, committee member or otherwise. Executive agrees to execute
any documents reasonably requested by the Corporation in accordance with the
preceding sentence.
(c)          Executive agrees that Executive will cooperate with the Corporation
in connection with any existing or future litigation involving the Corporation,
whether administrative, civil or criminal in nature, in which and to the extent
the Corporation deems Executive’s cooperation necessary.  The Corporation shall
pay all reasonable, documented travel and other expenses, incurred by the
Executive in connection therewith so long as such expenses and costs are
approved in advance in writing by the Corporation.
(d)          Executive represents and warrants that, as of the Termination Date,
Executive will not have any personal expenses, loans or other obligations due to
the Corporation or any of its subsidiaries, affiliates or licensees and agrees
that if any such amounts are owed to the Corporation or any of its subsidiaries,
affiliates or licensees, the Corporation may deduct such amounts from the
payments to be made to Executive under the terms of this Agreement; provided,
however, that the maximum amount that the Corporation may deduct from any
payments to be made to Executive under the terms of this Agreement that are
subject to Section 409A (as defined in Section 19) is $5,000 (and Executive
shall repay to the Corporation any such amounts in excess of $5,000).

--------------------------------------------------------------------------------

5.          Restrictive Covenants.  Executive agrees that she will comply with
all post-employment obligations set forth in Article III of the Employment
Agreement, including but not limited to those obligations of non-competition,
non-solicitation, non-disparagement, and protection of confidential information,
and Executive further agrees that Article III of the Employment Agreement shall
remain in full force and effect.  Notwithstanding the foregoing, the non-compete
period referenced in Section 3.1 of the Employment Agreement shall end on the
one-year anniversary of the Effective Date, except with respect to any Competing
Business (as defined in the Employment Agreement), headquartered in Europe, for
which the noncompete period referenced in Section 3.1 of the Employment
Agreement shall end on January 31, 2020.
6.          Release.
(a)          Subject to Section 6(b) below, in consideration for the payments
and benefits to be provided to the Executive under this Agreement, the
Executive, with the intention of binding the Executive, the Executive’s agents,
attorneys, representatives, heirs, issue, executors, affiliates, successors,
administrators and assigns, does hereby irrevocably and unconditionally forever
release and discharge the Corporation, and its subsidiaries, affiliates,
divisions and licensees, as well as each of their respective stockholders,
managers, members, partners, heirs, executors, administrators, agents,
employees, officers, directors, predecessors, successors, insurers, assigns,
representatives and attorneys (the “Releasees”), of and from any and all manner
of actions, causes of action, suits, complaints, debts, sums of money, costs,
damages, losses, interests, attorneys’ fees, expenses, liabilities, charges,
claims, obligations, promises, agreements, counterclaims and demands,
whatsoever, in law or in equity or otherwise, that Executive now has or may
have, whether mature, direct, derivative, subrogated, personal, assigned, both
known and unknown, foreseen or unforeseen, contingent or actual, liquidated or
unliquidated, arising from the beginning of the world until the Effective Date,
including, but not limited to, any claims arising in any way out of Executive’s
employment with the Corporation or the termination of Executive’s employment
with the Corporation.  The foregoing release of claims by Executive includes,
but is not limited to, any and all claims under the Age Discrimination in
Employment Act (“ADEA”), 29 U.S.C. § 621 et seq., the Americans with
Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq., the Civil Rights Act of
1991, 42 U.S.C. § 1981a et seq., the Executive Retirement Income Security Act
(“ERISA”), 29 U.S.C. § 1001 et seq., the Fair Labor Standards Act (“FLSA”), 29
U.S.C. § 201 et seq., the Family and Medical Leave Act (“FMLA”), Title VII of
the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the United States
Constitution, the Constitution of the State of New York, the Constitution of the
State of New Jersey, the New York State Human Rights Law, N.Y. Exec. Law § 291
et seq., the New York City Human Rights Law, N.Y.C. Admin. Code, § 8-107
et seq., the New Jersey Law Against Discrimination, N.J.S.A. § 10:5-1 et seq.,
the Conscientious Executive Protection Act (“CEPA”), N.J.S.A. § 34:19-1-8, the
Sarbanes-Oxley Act of 2002, et seq., (each as amended) and all other similar
federal, state, or municipal statutes or ordinances, including any whistle
blower or any other local, state or federal law, regulation or ordinance 
prohibiting discrimination or pertaining to employment, and any contract, tort,
or common law theories with respect to Executive’s hiring by the Corporation,
the terms and conditions of Executive’s employment with the Corporation, and/or 
the termination of Executive’s employment with the Corporation. Executive does
not waive Executive’s rights to any claims which may not be released as a matter
of law.


(b)          The Corporation and Executive understand and agree that the release
set forth in Section 6(a) above does not in any way (i) affect the rights and
obligations of the parties created under this Agreement or under the Employment
Agreement that are intended to survive Executive’s termination of employment or
(ii) Executive’s rights to indemnification as an officer and employee of the
Corporation pursuant to any applicable laws, “D&O Insurance”, the by-laws of the
Corporation or otherwise, and the rights of either party to take whatever steps
may be necessary to enforce the terms of this Agreement or such indemnification
or to obtain appropriate relief in the event of any breach of the terms of this
Agreement.  Executive acknowledges that Executive has not filed any complaint,
charge, claim or proceeding, if any, against any of the Releasees before any
local, state or federal agency, court or other body with regard to matters
released hereunder (each individually a “Proceeding”).  Executive represents
that Executive is not aware of any basis on which such a Proceeding could
reasonably be instituted.  Executive acknowledges that Executive will not
initiate or cause to be initiated on Executive’s behalf any Proceeding and will
not participate in any Proceeding, in each case, except as required by law. 
Further, the release set forth in Section 6(a) does not prohibit the Executive
from (i) initiating or causing to be initiated on Executive’s behalf any,
complaint, charge, claim or proceeding against the Corporation before any
 

--------------------------------------------------------------------------------

local, state or federal agency, court or other body challenging the validity of
the waiver of Executive’s claims under the ADEA as contained in Section 6(a) of
this Agreement (but no other portion of such waiver) or (ii) reporting possible
violations of law or regulation to any governmental agency or regulatory body or
making other disclosures that are protected under any law or regulation, or from
filing a charge with or participating in any investigation or proceeding
conducted by any governmental agency or regulatory agency.  Executive further
represents that (a) she has not alleged any claim against any of the Releasees
the factual foundation for which involves sexual harassment under New York State
or New York City law; (b) no part of the compensation or benefits set forth in
Section 1 of this Agreement is a payment related to sexual harassment or sexual
abuse as set forth in Section 162(q) of the Internal Revenue Code; and (c)
Executive does not contend and is not aware of any facts to suggest that she has
been subjected at any time to any acts of sexual harassment or sexual abuse by
any of the Releasees. Executive acknowledges that the Corporation has relied on
her representations in this Section 6(b), and throughout the entire Agreement,
in agreeing to provide the compensation and benefits set forth in Section 1 of
this Agreement.


7.          Certain Forfeitures in Event of Breach.  Executive acknowledges and
agrees that Section 3.5 of the Employment Agreement shall apply with respect to
any breach of any of her obligations referenced in Section 5 above, provided
that Executive shall be given seven (7) calendar days following written notice
from the Corporation of any such breach to cure said breach to the reasonable
satisfaction of the Corporation.  For the avoidance of doubt, the foregoing
notice and cure provision shall not impair any right the Corporation may have to
seek injunctive relief for any such breach prior to the expiration of any such
cure period.
8.          No Admission of Liability.  Executive acknowledges and agrees that
any payments or benefits provided to Executive under the terms of this Agreement
do not constitute an admission by the Corporation or any of its subsidiaries,
affiliates or licensees that they have violated any law or legal obligation with
respect to any aspect of Executive’s employment with the Corporation.
9.          Entire Agreement.  The Corporation and Executive each represent and
warrant that no promise or inducement has been offered or made except as herein
set forth and that the consideration stated herein is the sole consideration for
this Agreement.  This Agreement is a complete and entire agreement and states
fully all agreements, understandings, promises and commitments as between the
Corporation and Executive and as to the termination of their relationship; this
Agreement supersedes and cancels any and all other negotiations, understandings
and agreements, oral or written, respecting the subject matter hereof, including
any prior employment agreements between the Corporation and the Executive,
including but not limited to the Employment Agreement; and this Agreement may
not be modified except by an instrument in writing signed by the party against
whom the enforcement of any waiver, change, modification, or discharge is
sought.
10.          No Transfer.  Executive represents and warrants that Executive has
not sold, assigned, transferred, conveyed or otherwise disposed of to any third
party, by operation of law or otherwise, any action, cause of action, suit,
debt, obligations, account, contract, agreement, covenant, guarantee,
controversy, judgment, damage, claim, counterclaim, liability or demand of any
nature whatsoever relating to any matter covered by this Agreement.
11.          Assignability, Choice of Law, Jurisdiction, Venue.  This Agreement
is personal to Executive and Executive may not assign, pledge, delegate or
otherwise transfer to any person or entity any of Executive’s rights,
obligations or duties under this Agreement, other than by a transfer by
Executive’s will or by the laws of descent and distribution.  This Agreement
shall be governed by, construed in accordance with, and enforced pursuant to the
laws of the State of New York without regard to principles of conflict of laws. 
The parties hereto waive any defense of lack of jurisdiction or venue regarding
a party not being a resident of New York and hereby specifically authorize any
action brought by either party to this Agreement to be instituted and prosecuted
exclusively in any state or federal court located in the State of New York,
County of New York.  Further, the parties hereto hereby waive any right to a
jury trial of any claim or cause of action based upon or arising out of this
Agreement.
12.          Enforceability.  Each of the covenants and agreements set forth in
this Agreement are separate and independent covenants, each of which has been
separately bargained for and the parties hereto intend that the provisions of
each such covenant shall be enforced to the fullest extent permissible.  Should
the whole or any part or provision of any such separate covenant be held or
declared invalid, such invalidity shall not in any way

--------------------------------------------------------------------------------

affect the validity of any other such covenant or of any part or provision of
the same covenant not also held or declared invalid.  If any covenant shall be
found to be invalid but would be valid if some part thereof were deleted or the
period or area of application reduced, then such covenant shall apply with such
minimum modification as may be necessary to make it valid and effective.  The
failure of either party at any time to require performance by the other party of
any provision hereunder will in no way affect the right of that party thereafter
to enforce the same, nor will it affect any other party’s right to enforce the
same, or to enforce any of the other provisions in this Agreement; nor will the
waiver by either party of the breach of any provision hereof be taken or held to
be a waiver of any prior or subsequent breach of such provision or as a waiver
of the provision itself.
13.          Counterparts.  This Agreement may be executed in counterparts, each
of which together constitute one and the same instrument.
14.          Notices.  For the purpose of this Agreement, notices, demands, and
all other communications provided for in the Agreement shall be in writing and
shall be deemed to have been duly given by hand or by email transmission or
mailed by United States certified mail, return receipt requested, postage
prepaid (or, if applicable, a comparable process for certified delivery in
another country), addressed as follows:

 
If to the Executive:
Valerie Hermann
     
The address and personal email on file in the Corporation’s personnel records.
                   
If to the Corporation:
Ralph Lauren Corporation
     
Legal Department
     
625 Madison Avenue
     
New York, New York 10022
     
Attn:   General Counsel
     
Email: Avery.Fischer@ralphlauren.com
 


Any party may change such party’s contact information for notice by notice duly
given pursuant to this section 14.

15.          Nonadmissibility.  To the extent permitted by applicable law,
nothing contained in this Agreement, or the fact of its submission to the
Executive, shall be admissible evidence against the Corporation in any judicial,
administrative, or other legal proceeding (other than in an action for breach of
this Agreement).
16.          Revocation.  This Agreement, including all of the payment and
benefit provisions set forth in Section 1 above, shall not become effective
unless the Agreement is executed, dated and delivered to the Corporation within
21 days following the date it is received by Executive and is not revoked, as
provided for in Section 17 herein, prior to the eighth day after this Agreement
is signed by Executive.
17.          Meaning of Signing This Agreement.  By signing this Agreement,
Executive expressly acknowledges and agrees that (a) Executive has carefully
read it and fully understands what it means; (b) Executive has been advised in
writing to discuss this Agreement with an independent attorney of Executive’s
own choosing before signing it and has had a reasonable opportunity to confer
with Executive’s attorney and has discussed and reviewed this Agreement with
Executive’s attorney prior to executing it and delivering it to the Corporation;
(c) Executive has been given twenty-one (21) calendar days to consider this
Agreement; (d) Executive has had answered to Executive’s satisfaction any
questions Executive has with regard to the meaning and significance of any of
the provisions of this Agreement; (e) Executive has agreed to this Agreement
knowingly and voluntarily of Executive’s own free will and was not subjected to
any undue influence or duress, and assents to all the terms and conditions
contained herein with the intent to be bound hereby; and (f) Executive may
revoke Executive’s acceptance of this Agreement within seven (7) calendar days
after Executive signs it by sending a written Notice of Revocation to the
address of the Corporation as set forth in paragraph 14 above.

--------------------------------------------------------------------------------

18.          No Construction Against Drafter.   No provision of this Agreement
or any related document will be construed against or interpreted to the
disadvantage of any party hereto by any court or other governmental or judicial
authority by reason of such party having or being deemed to have structured or
drafted such provision.
19.          Compliance with Section 409A.  The parties acknowledge and agree
that, to the extent applicable, this Agreement shall be interpreted in
accordance with, and the parties agree to use their best efforts to achieve
timely compliance with, Section 409A of the Code and the Department of Treasury
Regulations and other interpretive guidance issued thereunder (“Section 409A”),
including without limitation any such regulations or other guidance that may be
issued after the Effective Date.  Notwithstanding any provision of this
Agreement to the contrary, in the event that the Corporation determines that any
compensation or benefits payable or provided hereunder may be subject to Section
409A, the Corporation reserves the right (without any obligation to do so or to
indemnify the Executive for failure to do so) to adopt such limited amendments
to this Agreement and appropriate policies and procedures, including amendments
and policies with retroactive effect, that the Corporation reasonably determines
are necessary or appropriate to (a) exempt the compensation and benefits payable
under this Agreement from Section 409A and/or preserve the intended tax
treatment of the compensation and benefits provided with respect to this
Agreement or (b) comply with the requirements of Section 409A.  The
reimbursement of any expense under this Agreement shall be made no later than
December 31 of the year following the year in which the expense was incurred. 
The amount of expenses reimbursed in one year shall not affect the amount
eligible for reimbursement in any subsequent year.  The amount of any in-kind
benefits provided in one year shall not affect the amount of any in-kind
benefits provided in any other year.  Notwithstanding anything contained herein
to the contrary, the Corporation shall have no obligation to indemnify or
otherwise hold the Executive harmless from any taxes or penalties under Section
409A.
20.          Taxes. Notwithstanding any other provision of this Agreement to the
contrary, the Corporation may withhold from all amounts payable under this
Agreement all federal, state, local and foreign taxes that are required to be
withheld pursuant to any applicable laws and regulations.  Executive shall be
responsible for the payment of Executive’s portion of any and all required
federal, state, local and foreign taxes incurred, or to be incurred, in
connection with any amounts payable to Executive under this Agreement.
21.          Counterparts.  The Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.  Signatures delivered by
facsimile or as PDF attachments to an email shall be effective for all purposes.
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Employment Separation Agreement and Release as of the day and year set forth
below.
 
 
RALPH LAUREN CORPORATION
 
 
 
 
 
Date:  07/19/2019
By:
/s/ Roseann Lynch
 
 
 
Name:
Roseann Lynch
 
 
 
Title:
Executive Vice President, Chief People Officer
 
 
 
 
 

 
 
 
 
 
Date:  07/19/2019
By:
/s/ Valerie Hermann
 
 
 
VALERIE HERMANN
 
 
 
 
 



 

--------------------------------------------------------------------------------




